This is an action in the nature of replevin to recover a crop of corn cultivated on the land of the feme defendant. The plaintiff claims under a chattel mortgage executed by her husband, but there is no evidence tending to show that she knew of or assented to the execution of the said mortgage, or that she had leased her land to her husband, or had given him any proprietary use or interest in the same. The case is, therefore, clearly within the principles laid down in Wells v. Batts, 112 N.C. 283, andBranch v. Ward, 114 N.C. 148, and it was error in holding that the plaintiff was entitled to recover any part of the crop.
New trial.
Cited: Thompson v. Coats, 174 N.C. 198; Guano v. Colwell, 177 N.C. 220.